Citation Nr: 1548724	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  06-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a separate rating for a skin disorder associated with Reiter's syndrome.


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from June 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for Reiter's syndrome and assigned an initial noncompensable rating.  Thereafter, jurisdiction over the Veteran's appeal was transferred to the RO in Atlanta, Georgia. 

In a decision dated September 2011, the Board expanded the Veteran's claim to include not only the issue of an initial compensable rating for Reiter's syndrome, but also a claim for an eye disorder associated with Reiter's syndrome, and a claim for a skin disorder associated with Reiter's syndrome.  In that September 2011 decision, the Board remanded the Veteran's claims for further development.  In November 2012, the Board sought an opinion from the Veterans Health Administration (VHA). Such an opinion was received by the Board in January 2013.  The Veteran and his representative were provided copies of this opinion in January 2013 and given a 60-day period to provide additional evidence and/or argument.  Additional evidence was submitted in February 2013.  

In a June 2013 decision, the Board denied the Veteran's claims for an initial compensable rating and for a separate rating for an eye disorder, and remanded the claim for a skin disorder for further development; specifically, for an addendum opinion addressing the Veteran's skin condition.  The addendum was provided in January 2014; the Board therefore finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders outlined in the June 2013 decision and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran testified before the undersigned Veterans Law Judge at a February 2009 travel board hearing at the RO.  A transcript of that hearing has been associated with the claims file.

In its September 2011 Remand, the Board noted that, in a July 2010 statement, the Veteran indicated that his gastrointestinal tract was aggravated by his Reiter's syndrome, causing symptoms not unlike Crohn's disease.  To date, this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The Board notes that the Veteran was previously represented in this matter by the Veterans of Foreign Wars of the United States.  However, in a March 2012 VA Form 21-22a (Appointment of Individual as Claimant's Representative) the Veteran appointed Stephen Vaughn as his agent.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that all documents therein are duplicative of those contained in the VBMS.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is in at least equipoise as to whether the Veteran's current skin disorder is a manifestation of his service-connected Reiter's syndrome.


CONCLUSION OF LAW

The criteria for a separate rating for a skin disorder associated with Reiter's syndrome has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.14, 4.79 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a separate rating for a skin disorder herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran contends that his current psoriasis (hereinafter, "skin disorder") is caused by his service-connected Reiter's syndrome.  As the question before the Board is whether the Veteran's skin disorder is the result of his service-connected Reiter's syndrome, the Board notes that the use of manifestations not resulting from service-connected disease or injury in establishing a service-connected evaluation is to be avoided.  38 C.F.R. § 4.14. 

Here, the Veteran was first diagnosed with a skin rash in 1979.  He was granted service connection for Reiter's syndrome in March 2005.  As noted above, in November 2012, the Board sought an opinion from the VHA concerning whether the Veteran's skin disorder was attributable to the service-connected Reiter's syndrome.  In January 2013, a VHA rheumatology examiner reviewed the Veteran's record and concluded that if it was determined that the Veteran's skin disease was pustular psoriasis, then then it would be at least as likely as not that his skin disorder was due to his Reiter's syndrome. 

Thereafter, in June 2013, the Board remanded the Veteran's claim for a medical opinion concerning whether or not the Veteran had developed pustular psoriasis at any time since October 2000, the effective date of service connection for his Reiter's syndrome. 

In July 2013, the Veteran submitted a letter from his private doctor, Dr. J.H., which indicated that the Veteran had been diagnosed with Reiter's Syndrome, pustular psoriasis, and psoriatic arthritis.  The letter described in detail the extent of the Veteran's psoriasis and its effects on the Veteran. 

In January 2014, the Veteran underwent a VA skin diseases examination.  At that time, the VA examiner noted the Vetera had been diagnosed with psoriasis in 1995.  The Veteran was treated with oral or topical medications in the past year; specifically, he had been treated with systemic corticosteroids or other immunosuppressive medications for 6 weeks or more in the past 12 months, but not on a constant basis.  The Veteran's psoriasis affected 5 to 20 percent of his body area, none of which was exposed.  The examiner described, in detail, the extent of the Veteran's current skin disorder.  As concerned the question of whether the Veteran had developed pustular psoriasis, the examiner concluded that there was no evidence that the Veteran had ever had a manifestation of the pustular variant form of psoriasis.  She indicated that the Veteran's psoriasis was more consistent with chronic plaque and guttate varieties of the disorder.  As rationale, the examiner described the type of plaques that would represent the non-pustular varieties, and indicated that the whole of the Veteran's medical records indicated such a description.  She noted that the Veteran's private medical records, which she admitted contained very few descriptions of his skin findings, nonetheless were absent for descriptions of pustules.     

Also in January 2014, the Veteran, through his representative, submitted a letter from Dr. P.S., another private physician.  Dr. P.S. indicated that the Veteran had both pustular and plaque psoriasis, with 35 percent total body surface involvement. Dr. P.S. described the treatment used for the Veteran's condition. 

In July 2014, the Veteran submitted medical treatment records from Dr. K.K., which were dated in April 2014 and showed diagnoses of psoriasis related disease not elsewhere classified, and pustular psoriasis. 

In August 2014, the Veteran submitted additional treatment records from Dr. K.K., dated July 2014, which showed the diagnoses of psoriasis related disease and pustular psoriasis. 

In January 2015, the Veteran submitted another letter from Dr. P.S., which indicated the Veteran had been diagnosed with, and treated for, generalized psoriasis with a component of pustular psoriasis. 

In March 2015, the Veteran submitted additional treatment records from Dr. K.K., dated January of that year, which continued to show the diagnosis of psoriasis related disease not elsewhere classified, and pustular psoriasis. 

Having reviewed the evidence of record, the Board finds that a separate rating for a skin disorder associated with Reiter's syndrome is warranted.  As noted above, the January 2013 VHA examiner opined that it would be at least as likely as not that the Veteran's psoriasis was related to his service-connected Reiter's syndrome, if the condition was of the pustular variety.  

The Board finds the opinion of the January 2014 VA examiner, which found no evidence of pustular psoriasis, to be probative as to the question at hand.  The opinion was rendered following examination of the Veteran and review of the claims file.  In addition, the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

However, the Veteran has also provided multiple private treatment records, as well as three letters from two private physicians, which clearly show a diagnosis of, and treatment for, pustular psoriasis.  The Board finds no adequate basis to reject such competent medical evidence.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate rating for a skin disorder associated with Reiter's syndrome is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied as appropriate.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In rendering this decision, the Board advises the Veteran that the AOJ is responsible for assigning a disability rating based on the level of severity of such disability, as well as an effective date of the award of such rating.

ORDER

A separate rating for a skin disorder associated with Reiter's syndrome is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


